DETAILED ACTION
This is a non-final Office action in response to the remarks filed 03/16/2021.

Status of Claims
Claims 1-15 are pending;
Claims 1-12 are currently amended; claims 13-15 are new;
Claims 1-4, 6, and 9-15 are rejected; claims 5, 7, and 8 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The previously indicated allowability of claims 1-4, 6, and 9-12 in the Office action mailed 01/15/2021 is hereby withdrawn in view of the newly discovered references, Robert et al. (FR 3 009 245 A1) and Wakayama et al. (US 8,800,948 B2).  Accordingly, the current Office action is made non-final.  The applicant is hereby directed to the prior art rejections, based on Robert et al. and Wakayama et al., below in the current Office action.  
Claims 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
The applicant's arguments with respect to the allowability of claims 1-15 have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/16/2021 has been considered by the Examiner.

Drawings
The replacement drawings filed 03/16/2021 are objected to because of the following informality:
Figure 2b – There are two reference lines pointing to the reference number "31a (31b)" in the figure.  Note that the reference number "31a (31b)" designates the connecting bracket member.  However, the upper end of the substantially parabolic one of the aforementioned two reference lines appears to point to the releasing member plate.  As such, the substantially parabolic one of the aforementioned two reference lines should be removed.  See the annotated Figure 2b below.  Appropriate correction is required.

    PNG
    media_image1.png
    521
    764
    media_image1.png
    Greyscale







[AltContent: arrow]

[AltContent: textbox (This reference line should be removed.)]


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New 

Specification
The amended abstract filed 03/16/2021 is objected to because of the following informalities:
Line 4, the disclosure "the upper rails of the tracks to respective lower rails" is confusing, since the abstract does not mention that the sliding device has tracks, wherein each track has an upper rail and a lower rail.  Similar issue applies to the disclosure "respective tracks" in line 8.  The applicant is advised to amend the amended abstract filed 03/16/2021 based on the proposed amendment attached to the current Office action.
Appropriate correction is required.  See MPEP § 608.01(b).

Claim Objections
A proposed amendment (see attachment) is attached to the current Office action for resolving 112 issues and enhancing the overall claim language.  While the Examiner recommends that all changes in the proposed amendment be made, claims 2, 3, 5, 6, 11, 12, and 15 are objected to because of the following informalities:
Claim 2, lines 2 and 3, "bar and comprises" appears to be --bar, and wherein the releasing member--.

Claim 5, line 3, "limiting" appears to be --limiting a--.
Claim 6, line 4, "the respective" appears to be --a respective--.
Claim 11, line 5, "the cage block" appears to be --the respective one of the cage blocks--.
Claim 12, line 3, "the lower rails" appears to be --the lower rail of the respective one of the tracks--.
Claim 15, line 6, "pegs abut" appears to be --peg abuts--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation "the one or more locking pins" in claim 13 (lines 1 and 2) is indefinite.  Note that claim 1 specifies that "each of the locking assemblies comprises one or more locking pins" in line 8.  As such, it is not clear as to whose one or more locking pins (i.e., the "one or more locking pins" of which one of the locking assemblies) the limitation "the one or more locking pins" in claim 13 (lines 1 and 2) refers to.  Similar rejection applies to the limitations "the one or more locking pins" in claim 14 (lines 2 and 3), "the at least one transversely projecting peg" in claim 15 (lines 1, 2, and 4-6), and "the one or more locking pins" in claim 15 (lines 2, 3, and 7).  Appropriate correction is required.
Regarding claim 14, it is recited in lines 1 and 2, "wherein each of the windows is of a width and each of the one or more locking pins is of a width."  It is not clear as to what it means by "is of a width" in line 2.  The applicant is advised to clarify the instant limitations.  Similar rejection applies to the limitation "is of a length" in claim 15 (line 3).  Appropriate correction is required.
Regarding claim 15, it is recited in lines 7 and 8, "when the one or more locking pins are completely inserted in one or more of the plurality of apertures of the lower rails."  Note that claim 1 specifies that "the lower rails are each provided with a plurality of apertures arranged along the longitudinal axes of the lower rails" in lines 5 and 6.  As such, it is not clear as to whose plurality of apertures (i.e., the "plurality of apertures" of which one of the "lower rails") the limitation "the plurality of apertures of the lower rails" in claim 15 (lines 7 and 8) refers to.  Moreover, it is not clear as to how the "one or more of the plurality of apertures" in claim 15 (lines 7 and 8) are related to the "respective one or more apertures of the plurality of apertures" in claim 1 (line 9).  For example, are they 
Regarding claims 13-15, a proposed amendment (see attachment) is attached to the current Office action for resolving 112 issues and enhancing the overall claim language.  The Examiner recommends that the applicant amend claims 13-15 (and other claims) based on the attached proposed amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 9-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (FR 3 009 245 A1)1, hereinafter Robert, in view of Wakayama et al. (US 8,800,948 B2), hereinafter Wakayama.
Regarding claim 1, Robert discloses a sliding device (5, fig 1) for a vehicle seat (1, fig 1), the sliding device comprising a pair of parallel tracks (6, 7, fig 2), each comprising a lower rail (8, fig 2) and an upper rail (9, fig 2), each of the upper rails being constrained to a respective one of the lower rails (see Figure 2, see translation, lines 184-192), but slidable relative to the respective one of the lower rails (see Figure 2, see translation, lines 176-180), the upper rails and the lower rails having respective longitudinal axes (see Figure 2), wherein the sliding device is provided with a locking arrangement (12, 16, 17, 18, 21, 37, fig 2) including two locking assemblies (20, fig 2), one for each of the tracks, wherein the locking arrangement further comprises a releasing assembly (12, 16, 17, 21, 37, fig 2) for moving of each of the locking assemblies from a locking configuration to an unlocking configuration (see Figure 6, see translation, lines 235-249), wherein the releasing assembly comprises: a releasing member (21, fig 2) comprising a pair of substantially parallel releasing member arms (22, 24, fig 2), each of which is pivotally connected to a respective one of the tracks (see Figure 6); a crossbar (17, fig 2) extending transversely to the tracks and provided at each of opposite ends with an engaging assembly (19, fig 2) for engaging a respective one of the locking assemblies (see Figure 2); and Page 3 of 11a pair of connecting members (27, 28, fig 3, see translation, lines 303-305, the hooks 27, 28 can be separate elements attached to the lifter 21), one for each of the tracks, each of the connecting members being configured to convert a rotational movement of an end portion of a respective one of the releasing member arms into a vertically oriented translational movement of the crossbar (see Figure 6, see translation, lines 410-421).


    PNG
    media_image2.png
    524
    629
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    487
    640
    media_image3.png
    Greyscale








Robert does not disclose the sliding device, wherein the lower rails are each provided with a plurality of apertures arranged along the longitudinal axes of the lower rails, wherein each of the locking assemblies comprises one or more locking pins, which are configured to penetrate into respective one or more apertures of the plurality of apertures of the respective lower rail, wherein the releasing assembly is provided for moving the one or more locking pins of each of the locking assemblies from a locking configuration to an unlocking configuration, wherein each engaging assembly is provided for engaging the one or more locking pins of a respective one of the locking assemblies.
Wakayama teaches a sliding device (10, fig 1) comprising a pair of tracks (10a, fig 1, col 3, lines 37-46), each comprising a lower rail (1, fig 1) and an upper rail (2, fig 1), the upper rails and the lower rails having respective longitudinal axes (see Figure 1), wherein the lower rails are each provided with a plurality of apertures (14-15b, fig 7) arranged along the longitudinal axes of the lower rails (see Figure 2), wherein the 

    PNG
    media_image4.png
    752
    1077
    media_image4.png
    Greyscale

[AltContent: textbox (300 – Block)][AltContent: connector]

[AltContent: connector]



[AltContent: textbox (20a – Window)]


Robert and Wakayama are analogous art because they are at least from the same field of endeavor, i.e., sliding devices.  Since Robert expressly discloses that "other types of locks can be considered" (Robert: see translation, lines 253-255), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form each rail (Robert: 8, fig 2) with a plurality of 
Regarding claim 2, wherein the releasing member is made as a U-shaped releasing handle or a U-shaped towel bar (Robert: 21, fig 2) and comprises a middle, transverse portion (Robert: 23, fig 2) joining the releasing member arms.
Regarding claim 3, wherein each of the tracks is provided with a mounting support (Robert: 12, fig 2), which is fastened to a respective one of the upper rails and to which both a respective one of the releasing member arms and a respective one of the connecting members are pivotally connected (Robert: see Figures 2 and 6).
Regarding claim 4, wherein the releasing assembly comprises a pair of releasing member plates (Robert: 30, fig 3), each of which is pivotally connected to a respective one of the mounting supports (Robert: see Figure 6), and wherein the end portion of each of the releasing member arms is constrained to a respective one of the releasing member plates (Robert: see Figure 3; note that the term "constrain" is defined as "to secure by or as if by bonds" at https://www.merriam-webster.com/dictionary/ 
Regarding claim 6, wherein each of the releasing member plates includes a driving surface (Robert: 38, fig 3) and each of the connecting members correspondingly has a driven surface (Robert: 27a, 28a, fig 3, see annotation, the inner U-shaped surface of each connecting member 27, 28) which is in a force transmission connection with the driving surface of the respective one of the releasing member plates (see Figure 6, note that all structures in Figure 3 are in force transmission connection).

    PNG
    media_image5.png
    459
    603
    media_image5.png
    Greyscale



[AltContent: connector]

[AltContent: connector][AltContent: textbox (27a – Driven Surface)]

[AltContent: textbox (28a – Driven Surface)]


Regarding claim 9, wherein each of the engaging assemblies includes a yoke (Wakayama: 41, fig 7) fastened to a respective one of the ends of the crossbar (Robert: see Figure 6; Wakayama: see Figure 6), a stud (Wakayama: 44, fig 7) arranged between opposite ends (Wakayama: 41d, fig 8) of the yoke, and a U-shaped engaging 
Regarding claim 10, wherein each of the engaging plates is provided with a window (Wakayama: 20a, fig 7, see annotation, the lower opening of the engagement plate 20), through which the one or more locking pins of a respective one of the locking assemblies are configured to pass (Wakayama: see Figures 6 and 7).
Regarding claim 11, wherein the upper rail of each of the tracks includes a cage block (Wakayama: 300, fig 7, see annotation, also see Figure 13, the inner block within the holding member 35) such that each of the cage blocks is fixedly fastened to a respective one of the upper rails (Wakayama: see Figures 7 and 13), and wherein each of the engaging plates is slidable inside a respective one of the cage blocks, along walls of a cavity (Wakayama: 310, fig 13, see annotation, the inner cavity of the cage block 300) provided in the cage block (Wakayama: see Figure 13).

    PNG
    media_image6.png
    443
    629
    media_image6.png
    Greyscale




[AltContent: textbox (310 – Cavity)][AltContent: connector][AltContent: connector]
[AltContent: textbox (300 – Block)]


Regarding claim 12, wherein the one or more locking pins of each of the locking assemblies are biased towards the respective one or more apertures of the plurality of apertures of the lower rails by means of springs (Wakayama: 33, fig 7).
Regarding claim 13, wherein each of the one or more locking pins is provided with at least one transversely projecting peg (Wakayama: 32, fig 13).
Regarding claim 14, wherein each of the windows is of a width and each of the one or more locking pins is of a width (Wakayama: see Figure 7), and wherein the width of each of the windows is larger than a width of any one of the one or more locking pins (Wakayama: see Figure 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Robert, containing a machine translation, is attached to the current Office action.